Citation Nr: 1612041	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for residuals of a right middle finger injury with Swann-neck deformity.

2. Entitlement to a compensable rating for residuals of a right hand burn.
 
3. Entitlement to a compensable rating for residuals of a left hand burn.
 
4. Entitlement to an increased rating for neuralgia of the right hand, currently rated 20 percent disabling.
 
5. Entitlement to an increased rating for neuralgia of the left hand, currently rated 20 percent disabling. 
 
6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is in the Veteran's Virtual VA file.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The issues were recently remanded in August 2013.  However, for the reasons explained below, further development is necessary and the appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Regrettably, another remand is necessary for the following reasons.  First, in the August 2013 remand the Board noted that, at the May 2013 Board hearing, the Veteran did not present testimony regarding his claims for higher ratings for neuralgia of both hands.  [As the Board explained in the August 2013 remand, at the time of the May 2013 hearing, the substantive appeal of these two issues had not been associated with the Veteran's claims folder.  At some time after the May 2013 hearing, however, the substantive appeal was associated with his claims file.  Further, in that document, the Veteran requested a hearing before a Veterans Law Judge at the RO.]  Thus, in the August 2013 remand, the Board instructed that the Veteran be scheduled for a hearing before a Veterans Law Judge at the RO regarding these claims and that a copy of the notification letter be associated with the claims file.  Further review of the file shows that such action was not taken, and thus there is no compliance with the Board's remand directive.  Compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998). 

Second, VA medical records in August 2009 show that the Veteran was planning to apply for benefits from the Social Security Administration (SSA).  Subsequently-and indeed after the Board's August 2013 remand, VA medical records in December 2014 indicate that the Veteran was seeing a Social Security Doctor.  The Veteran has contended that he is unable to work due to his hands.  See September 2008 TDIU claim.  As there may be underlying medical records at SSA that are relevant to the issues on appeal, an effort needs to be made to obtain them.

Lastly, the Veteran's claim for TDIU is impacted by the outcome of the rating claims on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claims.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies, obtain and associate all pertinent SSA records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the development requested above has been completed to the extent possible, the issues of entitlement to compensable ratings for residuals of burns on the right and left hands and the residuals of a right middle finger injury with Swann-neck deformity, as well as the TDIU claim should be readjudicated based on all the evidence of record.  If any of these benefits remain denied in any way, the Veteran and his attorney should be furnished a supplemental statement of the case, and given the opportunity to respond. 
 
3. Also after completion of the instructions set forth in paragraph 1 of this Remand, and prior to returning the file to the Board for appellate consideration, the Veteran must be scheduled for a hearing before a Veterans Law Judge at the RO at the earliest available opportunity-with regard to the claims for higher ratings for neuralgia of the right and left hands, unless he otherwise indicates that he no longer wants a hearing on these issues, with appropriate notification to the Veteran and his attorney at least 30 days prior to the hearing date in accordance with 38 C.F.R. § 19.76.  A copy of the notification letter must be placed in the claims file.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made.  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

